Citation Nr: 1127547	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-33 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970 and had inactive duty for training as a reservist.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

When the case was previously before the Board, in September 2010, it was remanded for additional military and civilian records.  The agency of original jurisdiction (AOJ) requested any additional medical records that might be available from the National Personnel Records Center (NPRC); however, only an original copy of the Statement of Medical Examination and Duty Status, DA Form 2173, was found.  The NPRC specified that there were no service treatment records in the file.  Records were obtained from a private chiropractor.  The Veteran explained that another doctor who had treated him was deceased.  The Board is satisfied that the development it requested has been accomplished to the extent that it can be done and that all available records have been obtained.  Consequently, we proceed with our review of the appeal.  


FINDINGS OF FACT

The Veteran does not have a back disorder as the result of disease or injury during his active service or active duty for training, or as the result of injury during inactive duty training.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in January 2005, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim for service-connection for a back disorder, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in August 2005.  The January 2005 letter did not provide notice regarding potential ratings and effective dates; however, the Veteran was not prejudiced by the lack of notice because the claim is being denied and neither a rating nor an effective date will be assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Discussion

It first requirement for service-connection is competent evidence of a current disability.  In this case, there is no dispute that the Veteran currently has a back disorder.  A private chiropractor, M. W. S., D.C., has reported that X-ray studies disclosed degenerative joint disease and degenerative disc disease, and that the Veteran has a decreased range of motion, tenderness and spasms.  VA examination of the spine, in March 2008, included X-ray studies as well as physical examination and resulted in a diagnosis of degenerative joint disease of the lumbar spine causing chronic low back pain.  Thus, we find the first requirement for service-connection is met.  

The next requirement is disease or injury in service.  There is no claim or evidence of relevant disease or injury during the Veteran's period of active service from March 1968 to January 1970.  The Veteran claims that his current back disorder is the result of an injury during inactive duty training, in late June 1980, when the jeep he was riding in was hit by a civilian vehicle.  The accident is well documented in the record and there is no dispute that the accident happened.  Whether there was a back injury is another question.  

In an accident report, received in December 2004, the Veteran wrote that he was thrown about 41 feet in the air and landed on his back.  That and other statements from the Veteran are the only evidence of a back injury in the accident.  On the other hand, the Statement of Medical Examination and Duty Status, DA Form 2173, dated September 15, 1980, shows that the Veteran was seen at a private hospital and a doctor only reported a contused hip.  There are also extensive records from a private hospital that reflect the development of a hematoma in the right buttock, which had to be surgically removed later in September 1980.  The hospital records do not show any complaints, findings or treatment for the back.  The Board finds that the official statement and the private hospital records form a preponderance of evidence on this point and outweigh the Veteran's recollection of a back injury by a significant margin.  Consequently, the Veteran's report of a back injury at the time of the September 1980 accident is not credible and we find that his back was not injured in the September 1980 accident.  

The third requirement for service-connection is competent evidence of a connection between the injury in service and the current disability.  This can be established by lay evidence of continuing symptoms.  In this case, the Veteran has repeatedly asserted that his back condition was incurred "coincident" to the 1980 accident.  

The September 2004 VCAA notice letter told the Veteran that all statements should conclude with a certification that the information was true to the best of his knowledge and belief.  See 38 C.F.R. § 3.200 (2010).  However, he has not made any certified statements of continuing symptomatology in conjunction with his claim.  The only thing we have along these lines are second-hand uncertified statements reported by a VA examiner in September 2008 and by Dr. M. W. S. in May 2011.  In both reports, the doctors indicated that they were reporting the Veteran's claim of continuing symptoms and in both reports, the examiners did not endorse the claim of continuing symptoms or connect the current symptoms to service.  

The following items form a preponderance of evidence against the claim.  

DA Form 2173 shows the accident occurred in late June 1980 and the Veteran was seen as an outpatient at a local hospital.  A doctor signed the report that the injury was a contused hip, which was expected to be temporary.  There is no report of a back injury.  

Private hospital records show that a hematoma developed in the right buttock and was surgically removed in September 1980.  Again, there is no report of back injury or symptoms.  

The Veteran had a quadrennial examination in July 1982.  This was a thorough examination and the surgical scar on the right buttock was noted.  However, there were no complaints or findings of a back injury or back symptoms.  In fact, the Veteran's spine and musculoskeletal system were found to be normal by the examining physician.  

Private medical records for July and August 1988 show the Veteran complained of pain in both knees and neck.  He gave a history of having elbow surgery in 1984.  There were no complaints or findings relating to the back.  

The Veteran was afforded a VA examination in February 1989.  He reported that he had done heavy labor unloading tires until 1986, when he was forced to quit due to cervical disk disease.  He also gave a history of knee symptoms.  It was specifically recorded that there was no back pain.  

More recent records include a list of charges from a private chiropractor for spinal manipulation and other services from March 1997 to June 1998.  

In August 2004, Dr. M. W. S. reported that the Veteran had been under his care for chronic low back pain since November 2002.  There was no comment as to onset.  

The Veteran had a VA examination of his spine in September 2008.  The claims folder was reviewed.  It was noted that he was claiming that his low back condition was related to the June 1980 motor vehicle accident.  He reported that he was a passenger in a Jeep without seatbelts and was thrown from the vehicle.  He was initially treated for a bruised hip at a local hospital and later for removal of a hematoma from the right buttock.  He complained of back pain in the lumbar region, mostly over the left side and left hip area and across the back.  The pain felt like a cramp.  His back was said to lock up and prevent him from bending.  He complained of continued back pain for 28 years.  He said the back pain began 6 to 9 months after the accident.  He reported having chiropractic treatment for 15 to 20 years and of being told that he had a disc problem at L4-5.  His work history was also discussed.  

Examination showed the mid and lower spine had guarding, pain on motion, and weakness.  Sensory examination revealed decreased responses to vibration and light touch in the hands and feet in a stocking-glove distribution.  Reflexes were decreased in the upper and lower extremities and absent at the ankles.  The decreased ranges of back motion were measured.  Lasegue's sign was positive on the left.  Imaging studies disclosed a grade I anterolisthesis of L4 on L5 with slight retrolisthesis of L5 on S1, as well as slight disc space narrowing at L4-L5 and L5-S1.  The diagnosis was degenerative joint disease of the lumbar spine causing chronic low back pain.  

The examiner expressed the opinion that the Veteran's low back disability (degenerative joint disease) was less likely than not  (less than 50/50 probability) caused by or a result of the motor vehicle accident in June 1980.  The examiner based his opinion on the Veteran's work history and current X-ray findings.  

In May 2011, Dr. M. W. S. wrote that, since 2002, he had been treating the Veteran for mainly for low back pain, as well as mid back and neck pain.  The Veteran had reported that he sustained an injury in the early 1980's in the military and his back had not been the same since.  X-rays showed degenerative joint disease/ degenerative disc disease in the lumbar region.  Treatment for pain was provided on an as needed basis.  There was a marked decrease in the range of motion, with associated muscle spasms, tenderness, and trigger points.  The chiropractor did not offer an opinion as to whether the back symptoms were the result of the 1980 accident. 

Conclusion

On the 1989 VA examination, he reported that he left the tire manufacturer in 1986 due to neck problems.  On the 2008 VA examination he reported leaving the tire maker in 1990 because of his elbow disorder.  Either way, he continued to do physically strenuous work for several years after the claimed back injury.  When this is considered along with: (1) the absence of back injury or symptoms on the initial report of the June 1980 accident; (2) the absence of back injury or symptoms at the time of the September 1980 hospital treatment; (3) the lack of back complaints and the medical findings of a normal spine on the 1982 quadrennial examination; and, (4) the negative back findings on the 1989 VA examination, the preponderance of evidence establishes that the recent lay statements as to a continuity of symptoms are not credible.  

There is no credible lay evidence supporting the claim.  While Dr. M. W. S. reported what the Veteran told him, the doctor did not endorse the Veteran's report or offer his own opinion.  There is no competent medical evidence supporting the claim.  There is a medical opinion against a connection.  That opinion was based on review of the file and examination of the Veteran in 2008.  It is competent and credible.  Because there is no credible lay evidence supporting a connection, there is no medical evidence supporting a connection, and there is medical evidence against a connection, the Board concludes that the preponderance of evidence is against any connection between the accident in 1980 and the current back disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



ORDER

Service-connection for a back disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


